Title: Acct. of the Weather in Novr. [1773]
From: Washington, George
To: 




Novr. 1st. Very pleasant—rather warm Wind being Southerly.
 


2. A good deal of Rain fell last Night. Wind Northerly today & a little Cooler.
 


3. Pleasant, and somewhat warmer than yesterday. Wind getting Southerly again.
 


4. Warm and pleasant in the forenoon—but cloudy with Rain in the Afternoon.
 


5. A good deal of Rain fell in the Night. Squally forenoon but clear & cooler afterwards.
 


6. Clear & pleasant but somewhat Cool.
 


7. Cool—wind being Northerly & clear.
 


8. But little wind in the forepart of the day. In the Afternoon it got to So. East & much rain fell.
 


9. Continued Rain all most the whole day & Night.
 


10. Wind fresh from the No. West & Cold. Clear after the Morning.
 


11. Clear and pleasant but a little Cool.
 


12. Cold & lowering forenoon but pleasanter afterwards.
 



13. Again Cold and lowering (like for Snow) in the forenoon, but pleasanter afterwards, Wind Shifting to the No. West.
 


14. Clear and Cold in the Morning. Ground hard froze with Ice. Afternoon pleasant.
 


15. Remarkable white frost but clear and pleasant all day.
 


16. A white Frost & pleasant, afternoon somewhat lowering—but clear Evening.
 


17. Very pleasant with but little Wind & that Southerly.
 


18. Very pleasant with but little Wind.
 


19. Raw & Cold. Wind Northerly & great appearances of Snow but none fell.
 


20. Clear & Cool, but pleast. notwithstanding wind Northerly.
 


21. Clear forenoon but cool wind rather variable but not much of it. Afternoon a little lowering.
 


22. Clear warm and pleast. with but little Wind.
 


23. Again clear & warm with but little wind.
 


24. Pleasant and clear. In the Night the wind changed & grew cool.
 


25. Cool but still tolerably pleasant being clear & but little wind.
 


26. Raw & Cold threatning bad weather but none fell.
 


27. Clear, Warm, & pleasant again with but little Wind. In the Evening Cloudy, with some appearances of Rain.
 


28. Raw & Cold, with flying Clouds in the forenoon but clear afterwards.
 


29. Clear but rather Cool—Wind being at No. West.
 


30. Pleasant and clear.
